                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNADO TAYLOR,                              )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )     CIVIL NO. 19-1301-NJR
                                             )
KARIMI, et al                                )
                                             )
               Defendants.                   )

                                ORDER OF DISMISSAL
ROSENSTENGEL, Chief Judge:

        On December 9, 2019, Taylor’s motion for leave to proceed in form pauperis (“IFP”) was

denied as he has “struck out” under 28 U.S.C. § 1915(g) and did not meet the requirements of the

imminent danger exception (Doc. 6). Taylor was ordered to pay the filing fee of $400.00 on or

before December 30, 2019 and was warned that failure to comply would result in dismissal of the

action. Id.

        To date, Taylor has failed to pay the filing fee. Therefore, this action is DISMISSED

without prejudice for failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). The Clerk is DIRECTED to close this case.

        IT IS SO ORDERED.

        DATED: January 7, 2020

                                                   s/ NANCY J. ROSENSTENGEL
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge
